IN THE COURT OF APPEALS OF IOWA

                                  No. 15-1826
                            Filed November 9, 2016


SAMMY LEMORRIS CLAYTON,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Des Moines County, Michael J.

Schilling, Judge.



       Applicant appeals from the order dismissing his application for

postconviction relief as time-barred. AFFIRMED.




       Webb L. Wassmer of Wassmer Law Office, PLC, Marion, for appellant.

       Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee State.




       Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                         2


MCDONALD, Judge.

       In January 2006, Sammy Clayton pleaded guilty to murder in the second

degree and was sentenced to fifty years’ incarceration. More than eight years

later, Clayton filed an application for postconviction relief pursuant to Iowa Code

chapter 822 (2013), asserting several claims of ineffective assistance of counsel.

On the State’s motion, the district court dismissed the application as time-barred.

See Iowa Code § 822.3 (requiring “applications must be filed within three years

from the date the conviction or decision is final or, in the event of an appeal, from

the date the writ of procedendo is issued”). Clayton timely filed this appeal.

       On appeal, Clayton challenges the dismissal of a single claim—his

lawyers were ineffective in not advising him of the potential defense of

diminished capacity and in not advising him they had scheduled and canceled a

diminished-capacity examination prior to him pleading guilty. Clayton contends

the district court erred in dismissing this claim as time-barred because it falls

within a recognized exception to the statute of limitations. Specifically, the claim

is predicated on a “ground of fact or law that could not have been raised within

the applicable time period.” Iowa Code § 822.3. Our review is for the correction

of legal error. See Castro v. State, 795 N.W.2d 789, 792 (Iowa 2011).

       Like the district court, we conclude the ground-of-fact exception is

inapplicable here. To be considered a ground of fact that could not have been

asserted within the required time period, the asserted ground of fact must be one

that could not have been presented at trial, is relevant to the challenged

conviction, and has a nexus with the conviction. See Harrington v. State, 659
N.W.2d 509, 520 (Iowa 2003). Because Clayton is challenging his guilty plea,
                                        3

the ground of fact must be material to the decision to plead guilty. See State v.

Straw, 709 N.W.2d 128, 138 (Iowa 2006). Clayton contends the “ground of fact”

is his lawyers did not advise him of the defense of diminished capacity and did

not advise him they scheduled and canceled a diminished-capacity examination.

These facts are not “grounds of fact” within the meaning of the exception to the

statute of limitations. The facts were known at the time of the plea. Clayton “is

charged with knowledge of matters known to [his] attorney, which matters the

attorney learns through the course of representing [him]. In short, knowledge of

an attorney is knowledge of the client.” Carroll v. Martir, 610 N.W.2d 850, 859

(Iowa 2000). In addition, the facts were certainly known or could have been

discovered within three years of Clayton’s guilty plea, i.e., they could have been

timely presented in postconviction-relief proceedings.

      Like the district court, we also conclude the ground-of-law exception is

inapplicable here. To be considered a ground of law that could not have been

raised, there needs to be “a change in the law that would [affect] the validity of

the conviction.” State v. Edman, 444 N.W.2d 103, 106 (Iowa Ct. App. 1989).

Clayton contends that Castro, by disavowing Speed v. State, 616 N.W.2d 158

(Iowa 2000), constitutes a ground of law that could not have been timely

asserted.   We disagree that Castro constitutes a change in law within the

meaning of our cases, but we need not delve into the merits of the issue. Even

assuming Castro constituted a change in law, Clayton’s claim was not asserted

within three years of the Castro decision and is thus barred. See Perdue v.

State, No. 15-1237, 2016 WL 4036173, at *1 (Iowa Ct. App. July 27, 2016)

(holding claim was time-barred where not filed “within three years of the cases
                                          4

that he contends changed the law”); Smith v. State, 882 N.W.2d 126, 128 n.2

(Iowa Ct. App. 2016) (collecting similar cases).

       We summarily dispose of several other claims.            Clayton raises two

procedural arguments: (1) the State’s motion for summary disposition was

untimely; and (2) the State’s motion was not properly supported because the

State failed to file a statement of undisputed facts and memorandum of

authorities with the motion. The claims are without merit. With respect to the

first, the motion was filed within the time provided in section 822.6 and extended

by section 4.1(34). With respect to the second, there is no requirement that the

motion for summary disposition be supported in the manner Clayton demands.

In addition, Clayton suffered no prejudice from the alleged defect—his claims

remain barred as a matter of law. Finally, we have considered the claims raised

in Clayton’s pro se supplemental brief. The claims are barred by section 822.3,

and no exception to the statute of limitations is applicable.

       For the foregoing reasons, we affirm the judgment of the district court.

       AFFIRMED.